Citation Nr: 1016570	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  03-16 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Kessel, Counsel




INTRODUCTION

The Veteran had honorable active military service from 
September 11, 1968 to July 1, 1971.  There was a period of 
service under other than honorable conditions from July 2, 
1971 to April 18, 1975.  For the purposes of the decision 
below, references to active military service will entail only 
the honorable period of service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

The Board most recently addressed the case in May 2009.  By 
that decision, the Board denied claims of service connection 
for residual disability due to mashed feet, including 
degenerative joint disease of the right foot; right hand 
tendon laceration; pancreatitis; and degenerative disc 
disease of the low back.  A claim for an initial evaluation 
in excess of 50 percent for posttraumatic stress disorder 
(PTSD) was also denied.  The Board remanded the hypertension 
and TDIU issues for further development.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The Veteran does not have hypertension that is 
attributable to his active military service, to include 
presumed exposure to herbicide agents.  Hypertension was not 
caused or made worse by service-connected PTSD.

2.  The Veteran's service-connected PTSD does not preclude 
him from securing and following a substantially gainful 
occupation.




CONCLUSIONS OF LAW

1.  The Veteran does not have hypertension that is the result 
of disease or injury incurred in or aggravated during active 
military service; hypertension is not proximately due to or 
the result of service-connected PTSD.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1116, 1154, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2009); 
38 C.F.R. § 3.310 (2006).

2.  The criteria for assignment of TDIU have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 
4.15, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2009).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification action needed to make a 
decision as to the claims on appeal has been accomplished.  
Through April 2005 and May 2008 notice letters, the Veteran 
and his representative were notified of the information and 
evidence needed to substantiate the Veteran's claim of 
service connection for hypertension, including as a result of 
exposure to herbicide agents.  The April 2005 letter also 
notified the Veteran of the information and evidence needed 
to substantiate the TDIU claim.  The May 2008 letter provided 
the Veteran with the general criteria for assigning 
disability ratings and effective dates.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Although the 
notice was not provided until after the RO initially 
adjudicated the Veteran's claims, the claims were properly 
re-adjudicated in February 2010, which followed the May 2008 
notice letter.  See Prickett v. Nicholson, 20 Vet. App. 370, 
376-77 (2006).  Although the notice letters do not expressly 
note the phraseology pertaining to service connection on a 
secondary basis, the Veteran and his representative have 
shown they have actual knowledge of that theory of 
entitlement as they have submitted argument and research 
information in support of their contention that the Veteran's 
PTSD caused or made chronically worse the Veteran's 
hypertension.

The Board also finds that the April 2005 and May 2008 notice 
letters satisfy the statutory and regulatory requirement that 
VA notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  In those letters, the Veteran was 
notified that VA was responsible for obtaining relevant 
records from any Federal agency and that VA would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letters 
asked the Veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his disabilities.  
Consequently, a remand of the issues on appeal for further 
notification of how to substantiate the claims is not 
necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The Veteran's service treatment records 
have been obtained and associated with the claims file, as 
have treatment records from the VA Medical Center (VAMC) in 
Oklahoma City, Oklahoma.  The RO requested and obtained 
records possessed by the Social Security Administration 
(SSA).  Records from multiple private treatment providers 
identified by the Veteran have also been obtained or received 
from the Veteran.

Additionally, in September 2008, the Veteran was provided a 
VA examination in connection with his hypertension claim, the 
report of which is of record.  That examination report 
contains sufficient evidence regarding the origin of the 
Veteran's hypertension by which to decide the claim.  A July 
2009 VA opinion report was obtained pursuant to the Board's 
May 2009 remand that contains sufficient evidence by which to 
decide the claim regarding the possible effects that his 
service-connected PTSD has on his hypertension.  Moreover, an 
October 2007 VA psychiatric examination report adequately 
addresses the effects of the Veteran's PTSD (his only 
service-connected disability) on his employability.  Thus, VA 
has properly assisted the Veteran in obtaining any relevant 
evidence.

II. Analysis

A. Hypertension

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).  In addition, certain 
chronic diseases, such as hypertension, may be presumed to 
have been incurred during service if the disease becomes 
manifest to a compensable degree within one year of 
separation from qualifying military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.307, 3.309 (2009).

Satisfactory lay or other evidence that an injury or disease 
was incurred in combat will be accepted as sufficient proof 
of service incurrence if the evidence is consistent with the 
circumstances, conditions, or hardships of such service even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d).

Under 38 C.F.R. § 3.310, service connection may also be 
granted for disability that is proximately due to or the 
result of a service-connected disease or injury, or for the 
degree of disability resulting from aggravation of a non-
service-connected disability by a service-connected 
disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  The Board notes that there has been an amendment to 
the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-
47 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310 (2009)).  
The amendment sets a standard by which a claim based on 
aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated 
that the purpose of the regulation was merely to apply the 
United States Court of Appeals for Veterans Claim's (Court) 
1995 ruling in Allen, it was made clear in the comments to 
the regulation that the 2006 changes were intended to place a 
burden on the claimant to establish a pre-aggravation 
baseline level of disability for the non-service-connected 
disability before an award of service connection based on 
aggravation may be made.  This had not been VA's practice, 
which strongly suggests that the revision amounts to a 
substantive change in the regulation.  Given what appear to 
be substantive changes, and because the Veteran's claim was 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the revision, which version favors the claimant.  See 
38 C.F.R. § 3.310 (2006).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases are 
presumed to be service connected if the requirements of 
38 C.F.R. § 3.307(a)(6) are met, even though there is no 
record of the disease during service, provided that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.  38 U.S.C.A. § 1116(a) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.309(e).  (In this context, the term 
"herbicide agent" is defined as a chemical in an herbicide 
used in support of the United States and allied military 
operations in the Republic of Vietnam during the period 
beginning on January 9, 1962 and ending on May 7, 1975, 
specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; 
cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6)(i).)

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975, is presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to the contrary.  
38 C.F.R. § 3.307(a)(6)(iii).  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  Id.

Regardless of whether a claimed disability is recognized 
under 38 U.S.C.A. § 1116, pertaining to herbicide agent 
exposure presumptive diseases, a veteran is not precluded 
from presenting evidence that a claimed disability was due to 
or the result of herbicide exposure.  Combee v. Brown, 
34 F.3d 1039, 1044-45 (Fed. Cir. 1994).

The Veteran contends that service connection for hypertension 
is warranted under multiple theories of entitlement.  He 
maintains that he has hypertension as a result of exposure to 
herbicide agents such as Agent Orange when he was stationed 
in Vietnam.  The Veteran also asserts that his hypertension 
was caused by or otherwise made chronically worse by his 
service-connected PTSD.  (The Veteran was awarded service 
connection for PTSD by a January 2008 rating decision.)

As noted by the Board in the May 2009 decision, the Veteran's 
personnel records establish that he served in the Republic of 
Vietnam during the requisite time period set forth in 
38 C.F.R. § 3.307(a)(6)(iii).  Because there is no 
affirmative evidence to the contrary, the Board presumes that 
the Veteran was exposed to herbicide agents during his active 
military service.  Although the Veteran is presumed to have 
been exposed to herbicide agents, hypertension is not one of 
the listed diseases that are associated with such exposure.  
38 C.F.R. § 3.309(e).  Thus, service connection is not 
warranted for hypertension under the provisions pertaining to 
presumptive service connection regarding exposure to 
herbicide agents.

Even though hypertension is not recognized under the 
provisions relating to exposure to herbicide agents, service 
connection may still be warranted if there is sufficient 
competent medical evidence attributing the Veteran's 
hypertension to his presumed in-service herbicide exposure.  
See Combee, 34 F.3d at 1044-45.

A review of the record reveals that the Veteran has received 
treatment for hypertension after his separation from military 
service.  The earliest documented diagnosis of hypertension 
is from February 1993 at the Oklahoma City VAMC.  At a 
September 2008 VA examination, the Veteran reported that he 
was first diagnosed with hypertension some time post-
discharge in approximately 1979.  Although no records from 
that time period contain such a diagnosis, an August 1977 
record from Queen's Medical Center shows a blood pressure 
reading of 196/90.

In support of his claim, the Veteran submitted letters from 
Drs. M.E.S. and W.F.H.  In January 2002, Dr. M.E.S. noted 
that the Veteran had hypertension and that Dr. M.E.S. had 
treated the Veteran since 1992 or 1993 for several medical 
conditions.  Dr. M.E.S. stated that he felt that some of the 
Veteran's conditions could have certainly been caused by 
exposure to Agent Orange.  In February 2002, Dr. W.F.H. noted 
that the Veteran suffered from significant hypertension and 
that Dr. W.F.H. had been the Veteran's family doctor for 
years.  Dr. W.F.H. stated that the Veteran's illnesses could 
be related to the agents he was exposed to during his 
military time.

In September 2008, a VA examiner was asked to provide a 
medical nexus opinion regarding the Veteran's hypertension.  
The examiner did not physically examine the Veteran with 
respect to hypertension because the existence of hypertension 
was readily documented in the claims file.  An accurate 
medical history of hypertension was documented in the 
examination report, including the Veteran's report of an 
initial diagnosis in approximately 1979.  The examiner also 
noted that elevated blood pressures were documented in 1985 
and blood pressure treatment was documented in 1991 even 
though a diagnosis was not documented in the medical records 
until 1993.

Regarding herbicide exposure, the examiner gave the opinion 
that the Veteran's hypertension is not due to exposure to 
herbicides such as Agent Orange.  The examiner stated that, 
based on a review of all current medical literature, there is 
no available scientific or medical evidence to support the 
conclusion that hypertension is associated with herbicide 
exposure.  In addressing the opinions of Drs. M.E.S. and 
W.F.H., the examiner stated that those opinions did not 
discuss any medical or scientific evidence that provided a 
basis for the conclusions that related the Veteran's medical 
conditions to Agent Orange.  The examiner did not find the 
opinions scientifically or medically sound.

The examiner also opined that the Veteran's hypertension is 
not due to the Veteran's period of military service and that 
the condition is more likely than not post-service in origin.  
The examiner pointed to the evidence that shows hypertension 
had a post-service onset and that the Veteran denied having 
the condition during military service.

The evidence of record establishes that the Veteran currently 
has the claimed disability of hypertension.  The medical 
evidence documents that the Veteran was not diagnosed with 
hypertension until after his honorable military service.  The 
exact date of onset of hypertension is unclear, but even the 
Veteran's self-reported onset date is in approximately in 
1979.  This date would constitute a post-service 
manifestation.  Thus, the primary argument for service 
connection relates to the presumed in-service exposure to 
herbicide agents.

(The Board notes that the service records show that the 
Veteran engaged in combat with the enemy as detailed in the 
May 2009 decision.  However, there is nothing in the record 
suggesting that the Veteran incurred hypertension as a result 
of combat in accordance with 38 U.S.C.A. § 1154(b).  That is, 
there is no satisfactory lay or other evidence that 
hypertension was incurred in combat as consistent with the 
circumstances, conditions, or hardships of the Veteran's 
combat service.)

With respect to a relationship to herbicide exposure, there 
are conflicting medical opinions and the Board must weigh the 
opinions in light of the entire record.  See, e.g., Evans v. 
West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  The Board finds little probative value 
in the opinions provided by Drs. M.E.S. and W.F.H.  The 
opinions are speculative, in that the doctors indicate that 
the Veteran's conditions could be related to herbicide 
exposure without further explanation as to the medical 
probabilities of such a relationship.  Moreover, as pointed 
out by the VA examiner, neither Dr. M.E.S. or Dr. W.F.H. 
references any scientific or medical basis for their 
conclusions about the possible relationship between 
hypertension and herbicide agents.

On the other hand, the opinion of the September 2008 VA 
examiner has substantial probative value.  The opinion 
includes an accurate medical history of the Veteran's 
hypertension.  The opinion also points out that there is no 
medical or scientific literature to support the conclusions 
relating to herbicide exposure in the private opinions.  
Finally, the opinion is persuasive because the conclusion 
that the Veteran's hypertension is more likely of post-
service origin is supported by the record.  The Board 
therefore finds that the Veteran's hypertension is not 
attributable to his active military service.  Consequently, 
service connection is not warranted on a direct basis.  See 
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.

Additionally, the Board notes that there is no objective 
evidence that hypertension manifested itself to a compensable 
degree within one year of the Veteran's separation from 
military service.  Although a history of hypertension is 
noted to as early as 1979, there is no suggestion that such a 
history dates back to as early as within one year of the 
Veteran's separation from military service.  Thus, service 
connection is not warranted for hypertension on a presumptive 
basis.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

Subsequent to the award of service connection for PTSD in 
January 2008, the Veteran's representative contended that 
service connection may be warranted for hypertension on a 
secondary basis to PTSD.  Although VA and private treatment 
records contain numerous entries regarding the Veteran's 
hypertension and PTSD, no medical professional had commented 
on any possible relationship between the two disabilities.  
Accordingly, the Board remanded the claim in March 2009 in 
order to obtain a VA medical opinion on the matter.  Pursuant 
to the remand, an opinion was obtained in July 2009.

The July 2009 opinion was provided by nurse practitioner S.L. 
and co-signed by VA physician L.B.  S.L. was the same 
examiner who conducted the September 2008 examination 
previously identified.  S.L. reiterated the Veteran's medical 
history pertaining to hypertension and indicated that the 
more recent available medical records showed that the 
Veteran's blood pressure had been stable with intermittent 
mild elevations.  S.L. gave the opinion that, following a 
medical literature review, the Veteran's hypertension was 
less likely as not secondary to service-connected PTSD.  The 
Veteran's hypertension was also less likely as not aggravated 
by the Veteran's PTSD beyond the natural progression.  S.L. 
noted that human studies related to stress and coronary 
atherosclerosis have been limited in scope, due primarily to 
the difficulty in quantifying the degree of atherosclerosis 
in asymptomatic studies.  According to S.L., there are many 
correlations and associations but no definitive link between 
stress and the development of aggravation of hypertension 
pursuant to the medical literature review.  Additionally, 
S.L. stated that it is known that essential hypertension has 
not been directly related to anxiety or neurosis.  While it 
is well known that stress transiently elevates blood pressure 
in all individuals (flight or fight response), S.L. stated 
that this is a normal response to catecholamine release and 
such temporary elevation does not aggravate or cause the 
underlying condition of hypertension.

In consideration of the evidence of record, and primarily 
S.L.'s July 2009 medical opinion, the Board finds that the 
Veteran's hypertension was not caused or made worse by 
service-connected PTSD.  The July 2009 opinion includes an 
accurate medical history of the Veteran's hypertension.  As 
requested by the Board's May 2009 remand, S.L. considered and 
addressed the medical literature and authority regarding the 
relationship between hypertension and PTSD in general.  S.L. 
also provided an opinion as to the Veteran's specific 
circumstances and addressed both the causality and 
aggravation aspects of the theory of secondary service 
connection.  The Board therefore concludes that the Veteran's 
hypertension is not proximately due to or the result of 
service-connected PTSD.  Consequently, service connection is 
not warranted on a secondary basis.  See 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.310 (2006).

Neither the Veteran or his representative has submitted or 
identified other medical opinion evidence that addresses the 
question of secondary service connection in a similar manner 
as the July 2009 VA opinion.  In an April 2010 brief, the 
Veteran's representative questioned the qualifications of 
S.L., as well as the co-signing Dr. L.B.  The representative 
implied that the opinion is not probative because the VA 
medical professionals do not have the requisite expertise to 
provide an opinion regarding the possible relationship 
between the Veteran's hypertension and PTSD.

The Court has indicated that VA medical examinations and 
opinions need not be conducted or provided by a physician.  
An opinion may be provided by a non-physician healthcare 
professional, such as a nurse practitioner, when the person 
is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions.  See Cox v. 
Nicholson, 20 Vet. App. 563, 569 (2007) (addressing the 
meaning of competent medical evidence in terms of VA's duty 
to assist the Veteran in developing claims); see also 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(a)(1).  Thus, the fact 
that the July 2009 VA opinion was provided by a nurse 
practitioner does not render the examination inadequate.  
Notably, the VA Adjudication and Procedure Manual requires 
that all original examination reports must be signed by a 
physician unless the examination was conducted by a 
psychologist, dentist, audiologist, or optometrist.  M21-1MR, 
Part III, Subpart iv, ch. 3, sec. D.18.a. (2009) (emphasis in 
original).  Examination reports produced by nurse 
practitioners are acceptable if the reports are reviewed and 
signed by a physician.  Id.  In this case, the July 2009 
report was signed by Dr. L.B. who presumably agreed with 
S.L.'s analysis as the signature line is next to the words 
"approved by."  Moreover, the evidence does not suggest 
that the medical issues presented are so complex or 
controversial that the qualified VA medical professionals 
would not be able to issue an opinion on the matter.

The Veteran's representative also submitted multiple medical 
research abstracts from VA's own PTSD website.  The Veteran's 
representative maintains that the information shows that 
there is a link between PTSD and hypertension.  The Board 
does not find that the abstracts contain sufficient evidence 
to support the claim.  First, the information does not 
pertain to the specific facts of the Veteran's case, but to 
larger populations in general.  Second, S.L. addressed this 
type of information in the July 2009 opinion when she noted 
that there are many correlations and associations regarding 
heart problems and stress.  However, S.L. found that there is 
no definitive link between stress and the development or 
aggravation of hypertension.  Thus, service connection is not 
warranted even with consideration of the abstracts from VA's 
PTSD website.

For all the foregoing reasons, the Board finds that the claim 
of service connection for hypertension must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the greater weight of the evidence is against the 
Veteran's claim of service connection, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).



B. TDIU

A total disability rating for compensation based upon 
individual unemployability may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disability.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 
4.16 (2009).  This is so, provided the unemployability is the 
result of a single service-connected disability ratable at 
60 percent or more, or the result of two or more service-
connected disabilities, where at least one disability is 
ratable at 40 percent or more and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Here, the Veteran's only service-connected disability is 
PTSD, rated as 50 percent disabling.  As such, the Veteran 
does not meet the criteria for consideration for entitlement 
to TDIU on a schedular basis because his 50 percent rating 
does not satisfy the percentage requirements of 38 C.F.R. 
§ 4.16(a).

Nevertheless, the Veteran may be entitled to TDIU on an 
extra-schedular basis if it is established that he is unable 
to secure or follow substantially gainful employment as a 
result of the effect of his service-connected disability.  
38 C.F.R. § 4.16(b).  Consequently, the Board must determine 
whether the Veteran's service-connected disability precludes 
him from engaging in substantially gainful employment (work 
that is more than marginal, which permits the individual to 
earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 
(1991).  The fact that a veteran may be unemployed or has 
difficulty obtaining employment is not determinative.  The 
ultimate question is whether the veteran, because of service-
connected disability, is incapable of performing the physical 
and mental acts required by employment, not whether he can 
find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).  An inability to work due to advancing age may not be 
considered.  38 C.F.R. §§ 3.341(a), 4.19 (2009).  In making 
its determination, VA considers such factors as the extent of 
the service-connected disability, and employment and 
educational background.  See 38 C.F.R. §§ 3.321(b), 3.340, 
3.341, 4.16(b), 4.19.

Given that PTSD is the only service-connected disability, the 
analysis of the issue is not dissimilar from the Board's 
analysis in May 2009 concerning the disability level of the 
Veteran's PTSD that, in part, took into account the 
occupational impairment as a result of the PTSD.  As noted in 
that decision, the evidence reflects that the Veteran has not 
worked since 1986.  Previously, he had been a bakery 
equipment mechanic.  At that time, SSA declared him unable to 
work as a result of a variety of conditions, including 
pancreatitis.  PTSD was not diagnosed until many years later.  
Thus, the evidence suggests that non-service-connected 
disabilities render the Veteran unemployable.  Even so, this 
fact does not prevent a finding that he could still be 
unemployable as a result of PTSD when the non-service-
connected disabilities are not considered. 

The evidence pertaining to PTSD, including an October 2007 VA 
psychiatric examination report and private treatment records 
from Dr. G.S., reflects that the Veteran experiences symptoms 
such as anxiety, depression, irritability, intrusive 
thoughts, hypervigilance, avoidant behavior, startle 
response, nightmares, flashbacks, and sleep impairment.  Dr. 
G.S. has indicated, including in treatment records obtained 
since the May 2009 decision, that he anticipates that the 
Veteran will require treatment for the rest of his life for 
PTSD.  However, Dr. G.S. has not commented on the effects 
that PTSD has on the Veteran's employment.

The October 2007 VA examiner also noted that there is no 
impairment of thought process or communication noted in the 
examination that would have an impact on the Veteran's work 
capacity.  The examiner noted that the Veteran had not worked 
for many years due to chronic medical conditions as well as 
his PTSD.  It was the examiner's opinion that the Veteran's 
anxiety, tension, and irritability would make work quite 
difficult and that PTSD produced considerable dysfunction in 
work capacity.  The examiner did not indicate that the 
Veteran's work capacity was totally impaired solely by PTSD.

Based on the evidence of record, the Board finds that the 
Veteran's service-connected PTSD does not preclude him from 
securing and following a substantially gainful occupation.  
The evidence reflects that the Veteran's PTSD impairs his 
ability to work, but not totally so in the context of the 
TDIU claim.  There has been no finding by a medical 
professional, and the evidence does not indicate, that the 
Veteran has been unable to secure or follow a substantially 
gainful occupation solely as a result of service-connected 
disability.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.

For all the foregoing reasons, the Board finds that the claim 
for TDIU must be denied and it is not necessary for the case 
to be submitted to the Director of the Compensation and 
Pension Service for extra-schedular consideration under 
38 C.F.R. § 4.16(b).  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the Veteran's claim, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for hypertension is denied.

Entitlement to TDIU is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


